Citation Nr: 0111498	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  95-00 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	D A. U., Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her Daughter



ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active service from April 1943 to October 
1945; he died in March 1993.  The appellant is the veteran's 
widow; her daughter, an attorney, is her representative in 
this appeal.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which denied the benefit sought on 
appeal.  


REMAND

This claim arises out of the appellant's claim that a 
service-connected disability contributed to the veteran's 
death.  Specifically, the appellant claims that the veteran's 
service-connected hearing loss disability caused stress and 
hypertension, which contributed to the cause of the veteran's 
death.  As such, she is claiming entitlement to service 
connection for the cause of the veteran's death.

A review of the record reveals that in January 1997, the 
appellant appeared at a hearing before the undersigned Member 
of the Board, at the RO in New York.  Following that hearing, 
in May 1997, the Board remanded the case for further 
development, including obtaining medical records and a 
medical opinion.  It appears that the RO has complied with 
the requests in that Remand.  

By VA letter in January 2001, the appellant was notified that 
her appeal was being returned to the Board for appellate 
disposition.  Also in January 2001, the appellant's 
representative in this appeal submitted to the Board a 
request for a personal hearing.  A Report of Contact dated in 
February 2001 indicates that the BVA contacted the 
appellant's representative by telephone, and informed her 
that as the appellant had already had a hearing in January 
1997 before a Member of the Board, that she must supply more 
specific reasons as to why she should be allowed a second 
hearing.  

By letter dated in March 2001, the appellant's representative 
indicated that she would like a second hearing as she 
disagreed with Board's findings as to the credibility of 
medical expert opinions submitted by Dr. H. U. (brother of 
the deceased veteran) and Dr. Picinich.  She indicated that 
she felt such opinions were probative, and she also noted 
that an affidavit from a Dr. Goldsmith appeared to have been 
overlooked.  

By Report of Contact dated in March 2001, a Board 
representative spoke with the appellant's representative and 
explained that by requesting a second hearing, it would 
probably take a couple of years to schedule, due to the BVA 
hearing docket at the New York RO.  The appellant's 
representative indicated that she would still like to 
schedule the hearing, and she also appeared to indicate that 
she had additional evidence to submit.  By letter dated in 
April 2001, the Board found that good cause was shown, and 
granted the appellant's motion for a second hearing before a 
Member of the Board at the RO.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, and to ensure due 
process, it is the Board's opinion that further development 
of the case is necessary.  Accordingly, this case is REMANDED 
for the following action:

1.  The RO should schedule the appellant 
for a hearing before a Member of the 
Board at the RO as soon as possible.  

2.  Time permitting before the veteran's 
Travel Board hearing, the RO is requested 
to review the file and undertake any 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

The purpose of this REMAND is to obtain additional 
development, and permit the appellant to have an additional 
personal hearing at the RO.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant is free to submit 
any additional evidence and/or argument she desires to have 
considered in connection with her current appeal.  No action 
is required of the appellant until she is notified.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

